Citation Nr: 1524532	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-29 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to the Veteran's service-connected left knee replacement.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


REMAND

The Veteran seeks service connection for a left shoulder disability, secondary to his service-connected left knee replacement.  During a March 2015 hearing before the Board, the Veteran testified that his service-connected left knee disability produced symptoms of weakness, instability, hyperextension, and giving way, which caused him to fall and sustain injuries to his left shoulder.  The Veteran further testified that he received treatment for shoulder injuries at Giles Hospital and a hospital within the University of Virginia Health System.  However, these records are not associated with the Veteran's claims file.  As these records are potentially relevant to the Veteran's service connection claim, the Board finds that a remand is necessary in order to attempt to obtain these private treatment records.  See 38 C.F.R. 3.159(c)(1) (2014).  

Additionally, during an April 2011 VA examination, the Veteran reported initially injuring his left shoulder around 2007, when his left knee started "giv[ing] out," causing him to fall frequently.  The VA examiner opined that the Veteran's left shoulder disability was not caused by falls related to his service-connected left knee disability.  In doing so, the examiner relied, in part, on the fact that the evidence of record did not show any treatment for a left shoulder injury resulting from a fall.  Therefore, if additional treatment records are received, they must be made available to the April 2011 VA examiner in order to obtain a supplemental opinion.

Accordingly, the case is remanded for the following action:

1. The RO must attempt to obtain the Veteran's private treatment records from Giles Hospital and the University of Virginia Health System.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  If, and only if, additional treatment records are received, the evidence of record, in the form of electronic records must be made available to the April 2011 VA examiner in order to obtain a supplemental opinion.  If the April 2011 VA examiner is not available, the evidence of record must be provided to an appropriate substitute examiner.  The examiner must review all pertinent records associated with the claims file, including any private treatment records obtained by the RO, and the examiner must specify in the examination report that these records have been reviewed.  After reviewing the evidence of record, to include consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's current left shoulder disability was caused or aggravated by his service-connected left knee replacement, to include as a result of falls caused by his left knee disorder.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be re-adjudicated, to include all the relevant evidence submitted since the September 2012 statement of the case.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

